Citation Nr: 0529297	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-19 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for disorders of the low 
back and hip, claimed as secondary to service-connected 
postoperative left knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied service connection for low 
back and hip disorders, claimed as secondary to service-
connected postoperative left knee replacement.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
and hip disorders are proximately due to or the result of 
service-connected postoperative left knee replacement.  


CONCLUSION OF LAW

Low back and hip disorders are not secondary to the service-
connected post-operative left knee replacement.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records (SMRs) indicate that, from December 
1953 to February 1954, the veteran was seen for problems with 
his left knee.  He veteran twisted his left knee in a 
football game in December 1953 and subsequently experienced 
swelling and tenderness.  The SMRs reveal no complaints, 
treatment, or findings related to back or hip problems.  

Private medical records dated May 1985 to October 1992 show 
the veteran was seen for complaints of low back and shoulder 
pain.  A May 1985 admission record shows the veteran 
complained of low back pain, which he reported started that 
same month from lifting heavy objects.  

Private medical records dated March to April 1996 show the 
veteran was seen for evaluation of his left knee pain.  
Radiographs of the knee showed a diminution of the medial 
joint interval.  Radiographs of the hips were normal.  Lumbar 
spine films were not obtained.  The impression was severe 
arthrosis of the left knee, and some symptoms of sciatica.  
The examiner advised the veteran about total knee replacement 
but recommended he continue to exercise and take medication.

In April 1997, the veteran was seen by J.O.W., a doctor of 
chiropractic medicine, for complaints of neck pain, 
headaches, mid back pain, and low back pain.  The veteran 
reported he had been involved in a motor vehicle accident 
previously that month, in which his car was hit from behind.  
The diagnosis was a cervical sprain causing neck pain and 
stiffness, cranial neuralgia causing head pain, thoracic 
sprain with resulting upper back pain, and sacroiliac sprain 
resulting in pain and fixation of the left sacroiliac joint.  
Dr. J.O.W. stated that it would not be uncommon for the 
veteran to experience some exacerbations or future problems 
as a result of these injuries.  

Private medical records indicate that in February 1998 the 
veteran was seen in consultation for complaints of pain and 
discomfort in his left knee.  The examiner noted the veteran 
wore a knee brace and was unable to function without it.  The 
examiner also noted the veteran's hips did not bother him and 
that he denied any other medical problems.  The diagnosis was 
degenerative arthrosis, of the left knee and the examiner 
indicated that surgery was the veteran's best option.  

In March 1998, the veteran underwent total left knee 
replacement; he was subsequently enrolled in physical 
therapy.  A March 1998 physical therapy progress note 
indicates the veteran complained of hip pain while completing 
range of motion exercises.  In January 1999, the veteran was 
seen for surgical follow-up, and the examiner noted that he 
was fully active and his knee was asymptomatic.  The examiner 
also noted the veteran had mild tendonitis around the left 
hip area, which bothered him occasionally, but decided no 
treatment was required at the time.  

Private medical records show that from January to December 
1999 the veteran was seen for complaints of hip pain.  Lumbar 
spine X-rays were conducted in January 1999 and revealed no 
abnormalities.  In October 1999, the veteran reported that 
the pain would get so bad that he became nauseated and dizzy.  
A lumbar spine X-ray was conducted.  The examiner concluded 
there was a potential abnormality involving the 
interarticular region of L-5 (the 5th lumbar vertebra), but 
could not rule out spondylolysis, although no subluxation was 
seen and none of the vertebrae was compressed.  The diagnosis 
was degenerative joint disease in both hips, more in the left 
than the right.  In December 1999, the veteran again 
complained of hip pain, and also related that he experienced 
low back pain.  The clinical assessment was of back strain.  

In March 2000, the veteran initiated a claim for entitlement 
to service connection for low back and hip conditions, 
claimed as secondary to his service-connected post-operative 
left knee replacement.  

In an August 2000 written statement, the veteran indicated 
that since his knee injury he had had to change his posture 
and gait, which caused low back and hip difficulties.  

VA progress notes dated in September 2000 to February 2002 
show the veteran was seen for chronic low back pain with 
sciatica.  In November 2000, X-rays of the lumbar spine 
showed "bony spurring anteriorly at L2 through L5 consistent 
with some mild DJD [degenerative joint disease]."  X-rays of 
the left hip were normal.  

In his September 2001 notice of disagreement, the veteran 
stated that the chiropractor's report regarding the car 
accident in which he was involved fails to adequately assess 
or address the impact level necessary to create the current 
level of hip and back disability.  The veteran explained that 
he was car number three in a seven car collision, and he was 
not struck with sufficient force to create the damage level 
as demonstrated by the current medical records.  The veteran 
also stated that his back and hip "pain and discomfort" had 
existed prior to his car accident, and that the back and hip 
"wear and tear" secondary to the service-connected knee 
predisposed his back to greater injury from any type of 
traumatic event or injury.  The veteran further stated that 
when he reported back pain due to lifting heavy objects in 
May 1985, he was referring to lifting his attache case.

In May 2002, the veteran was seen by K.T.B., a physical 
therapist, for a physical therapy evaluation.  The veteran 
reported chronic low back pain due to impaired gait following 
a knee injury in 1953.  The veteran also reported that he 
began to experience low back pain shortly after the initial 
injury.  He reported that he continues to experience constant 
pain in his left hip and low back, which require medication 
to manage.  K.T.B. reported that X-rays of the spine from the 
1960's showed calcium deposits and arthritis of the spine as 
well as "inflated disks, bone spurs and arthritis."  The 
assessment was "[m]echanical lower back pain due to 
musculoskeletal imbalance caused by abnormal gait pattern 
following knee injury several years ago."  

In June 2002, the veteran was afforded a VA examination in 
conjunction with his claim.  The examiner did not indicate 
whether he reviewed the veteran's service medical records.  
The veteran reported that his low back and hip problem began 
in the 1950's, but was not specific as to the exact onset.  
The examiner noted the veteran's left knee replacement in 
March 1998, and noted the veteran indicated there was no 
improvement in his back or hip condition after the surgery.  
The veteran reported that his back and hip pain is constant, 
and becomes worse with any constant movement.  After 
examining the veteran, the examiner's impression was as 
follows: "Chronic low back and left-sided hip pain.  There 
appears to be mechanical low-back pain with possible sciatica 
as well as left trochanteric bursitis.  This appears to be a 
separate condition and not related to his left knee."

In a March 2003 written statement, the veteran's 
representative requested a third medical opinion, in addition 
to the May 2002 opinion from K.T.B. and the June 2002 VA 
examiner's opinion, in order to determine whether the 
veteran's low back and left hip conditions are secondary to 
his service-connected left knee condition.

In February 2005, the veteran was afforded a VA fee-basis 
examination by L.Z., MD.  The physician noted the veteran's 
left hip pain occurs intermittently, as often as three times 
a week, and also noted there is no functional impairment from 
this condition.  Dr. L.Z. noted the veteran has suffered from 
low back pain for 50 years, which occurs constantly and 
travels to his left hip.  On a scale from one to 10, the 
veteran indicated his pain level was at 9.  The functional 
impairment resulting from the back condition is walking.  The 
left hip x-ray was within normal limits.  The doctor did not 
render a diagnosis as to the veteran's hip condition, stating 
"there is no diagnosis because there is no pathology to 
render a diagnosis."  The lumbar spine X-ray showed 
degenerative arthritis and joint narrowing.  The diagnosis 
was lumbar spondylosis, degenerative disc disease L3-4, and 
first degree spondylolisthesis at L5.  Dr. L.Z. concluded as 
follows:

The current diagnosis [back disorder] is not 
service related because medically it is 
impossible to relate the two [back and knee] 
conditions.  The explanation is the 
established condition of the lower back is a 
degenerative process that relates extremely 
unlikely to knee arthritis.  Furthermore, 
arthritis is a systemic disease that often 
involves multiple joints in the body including 
the spine.  The spine condition was due to 
repetitive bending, lifting, and twisting over 
years, rather than complication from the left 
knee condition.  There is no diagnosis made on 
the left hip.

In a May 2005 written statement, the veteran's representative 
indicated that the veteran's claim should be granted based on 
K.T.B.'s May 2002 statement linking the veteran's back and 
knee conditions and the February 2005 VA fee-basis 
examination, in which the representative contends the veteran 
reported a specific history for his lower back condition.


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for low back and hip 
conditions, claimed as secondary to service-connected 
postoperative left knee replacement.  In April 2001, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  

The Board notes the April 2001 letter informed the veteran of 
the evidence needed to establish a claim for service 
connection.  Although the April 2001 letter did not advise 
the veteran of the evidence needed to establish a claim for 
secondary service connection, the Board finds that any defect 
in the letter was harmless since the veteran had "actual 
knowledge" of the type of evidence needed to substantiate 
his claim as he is claiming his current back and hip 
conditions were caused by his service-connected post 
operative left knee replacement.  See Mayfield, 19 Vet. App. 
at 121.  The Board also notes that any defect in the April 
2001 letter was later cured by the RO's October 2004 letter, 
which informed the veteran of what the evidence must show in 
order to substantiate a claim for secondary service 
connection.  

While the April 2001 and October 2004 letters did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertain[s]" to his claim, see 38 C.F.R. 
§ 3.159(b)(1), the December 2002 Statement of the Case (SOC) 
and March 2005 Supplemental Statement of the Case (SSOC) 
contain the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  All of the above notices must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, 19 Vet. App. at 
125.  Under these circumstances, the Board is satisfied that 
the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, the Board notes that a 
substantial body of evidence was developed with respect to 
the veteran's claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
For these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for lower back and hip 
conditions, claimed as secondary to service-connected 
postoperative left knee replacement.  Review of the claims 
file discloses that the competent and probative evidence of 
record preponderates against a finding that the veteran's low 
back and hip conditions are causally related to his left knee 
replacement.  

As noted above, the veteran was afforded a VA examination in 
June 2002, in which the examiner concluded that the veteran's 
back and hip conditions are separate and not related to his 
left knee disability.  The Board notes the examination 
request stated that the examiner should review the claims 
file, however, there is no indication that the examiner 
reviewed the file before rendering his opinion.  

The Board notes that the veteran does not have a current 
diagnosis as to his claimed hip condition.  As noted above, 
the examiner who conducted the February 2005 VA fee-basis 
examination reported that X-rays of the veteran's hip were 
within normal limits, and stated he could not render a 
diagnosis as to the hip because there was no pathology on 
which to render a diagnosis.  Likewise, the May 2002 opinion 
from K.T.B. does not address the veteran's hip, but instead 
is limited to his low back problems.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As to the veteran's back claim, the Board notes the first 
indication of back problems in the evidence of record is 
shown in a May 1985 private medical record, which is 30 years 
after the veteran was separated from military service.  At 
that time, the veteran related that his back pain was due to 
lifting heavy objects, not to any injury in  military 
service.  

In support of his claim, the veteran points to the opinion of 
K.T.B., a physical therapist, in the May 2002 physical 
therapy evaluation.  As noted above, K.T.B. opined that the 
veteran has mechanical low back pain due to musculoskeletal 
imbalance caused by an abnormal gait pattern following his 
previous knee injury.  The Board notes there is no indication 
that K.T.B. reviewed the veteran's SMRs or post-service 
medical records prior to rendering her opinion.  The Board 
also notes that K.T.B. conducted range of motion, strength, 
and palpation tests on the veteran and reported findings from 
X-rays conducted in 1960.  However, it appears that K.T.B.'s 
opinion is based solely upon a history provided by the 
veteran.  The Court has held that an opinion regarding the 
etiology of the underlying condition is no better than the 
facts alleged by the veteran and, when unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also 
Dolan v. Brown, 9 Vet. App. 358, 363 (1996).

The Board has carefully reviewed the May 2002 statement from 
K.T.B.  However, we find the opinion to be of lessened 
probative value because she did not indicate what evidence 
was considered in rendering her opinion.  While it is not 
expected that she identify every record she reviewed, we 
believe that she should have at least identified those 
records and other evidence which supports her conclusion 
regarding the nexus between the veteran's lower back and hip 
conditions and service-connected left knee condition.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by Dr. L.Z., who conducted the February 2005 VA fee-
basis examination.  As noted above, Dr. L.Z. noted the 
veteran's hip condition was intermittent and also noted that 
the hip X-ray findings were within normal limits.  Dr. L.Z. 
concluded there is no diagnosis as to the hip condition 
because there is no pathology from which to render a 
diagnosis.  As to the veteran's low back condition, Dr. L.Z. 
concluded that the veteran's lumbar spondylosis, degenerative 
disc disease at L3-4, and first degree spondylolisthesis at 
L5 are not service related because it is medically impossible 
to relate the back and knee conditions.  Dr. L.Z. examined 
the veteran, reported the relevant medical history, and 
reviewed the claims file prior to rendering his opinion.  In 
contrast, K.T.B. merely provided a conclusory opinion without 
stating upon which evidence she based her opinion.  Thus, we 
find Dr. L.Z.'s opinion to be more probative as to the issue 
of whether there is a nexus between the veteran's claimed low 
back and hip condition and his service-connected left knee 
disorder.

The Board emphasizes that in accepting the February 2005 
examiner's opinion over the opinion provided by K.T.B., we 
are not questioning the veteran's credibility to describe his 
experiences in service.  Instead, the Board is questioning 
only the veteran's competency, as a layperson, to diagnose 
the etiology of his low back and hip conditions, which is a 
medical question requiring professional analysis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for low back and hip disorders as secondary to 
service-connected post-operative left knee replacement, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for disorders of the low back and hip, 
claimed as secondary to service-connected postoperative left 
knee replacement, is denied.  




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


